UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROY L. COGGINS,
Plaintiff-Appellee,

v.
                                                                  No. 97-2263
GOVERNMENT OF DISTRICT OF
COLUMBIA,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Alexandria.
T.S. Ellis, III, District Judge.
(CA-96-1696-A)

Argued: October 29, 1998

Decided: February 19, 1999

Before ERVIN and NIEMEYER, Circuit Judges, and BUTZNER,
Senior Circuit Judge.

_________________________________________________________________

Reversed and remanded by unpublished opinion. Judge Ervin wrote
the opinion, in which Judge Niemeyer and Senior Judge Butzner
joined.

_________________________________________________________________

COUNSEL

ARGUED: Louis Edward Dolan, Jr., PEABODY & BROWN, Wash-
ington, D.C., for Appellant. John Edwards Harrison, HARRISON &
HUGHES, P.C., Alexandria, Virginia, for Appellee. ON BRIEF:
William F. Causey, Gina S. Love, PEABODY & BROWN, Washing-
ton, D.C.; Charles L. Reischel, Appellate Division, OFFICE OF
CORPORATION COUNSEL, Washington, D.C., for Appellant.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

ERVIN, Circuit Judge:

This is an appeal of a jury verdict in a Title VII wrongful discharge
action. Roy L. Coggins ("Coggins"), a Chief Steward at the District
of Columbia ("the District") Department of Corrections prison in Lor-
ton, Virginia ("Lorton Facility"), was allegedly fired because he
refused to complete required annual evaluations of his subordinates
despite repeated requests from his immediate supervisor, Francis
Henderson ("Henderson"). Coggins, a Caucasian, sued the District for
conspiring to create a pretext to fire him and to replace him with a
less-qualified African-American. A jury awarded Coggins $50,000
for pain and suffering. The district court denied the District's motion
for judgment as a matter of law and awarded Coggins $11,053.40 in
back pay and $48,375 in legal fees. On review of the trial record, we
find no evidence that the decision makers who terminated Coggins
were motivated by racial animus. Accordingly, because no reasonable
jury could find that the District terminated Coggins because of his
race, we reverse the judgment of the district court and remand the
case with instructions to enter judgment for the defendant.

I.

Roy L. Coggins was fired because he allegedly refused to complete
required annual personnel evaluations of his subordinate staff. Both
sides agree that Coggins never completed the evaluations.

In early May of 1995, Henderson, an African American, gave Cog-
gins a direct order to complete performance evaluations of Coggins'

                    2
culinary staff by May 22, 1995. On May 18, 1995, Coggins wrote a
memorandum to Henderson and his superiors "requesting to be
relieved of the duty of evaluations until all is resolved" in the Bessye
Neal case because "I continue to have a cease and desist order on me"
and "I do not want to be accused of tampering with witnesses."

Coggins was one of several named defendants in a class-action sex-
ual harassment lawsuit. See, e.g., Bessye Neal v. Director, District of
Columbia Department of Corrections, No. CIV.A.93-2420 (RCL, 24),
1994 U.S. Dist. LEXIS 21338 (D.D.C. Aug. 25, 1994). One of Cog-
gins' subordinates, Denise Hessing, had filed charges of sexual
harassment against Coggins. Two other subordinates were witnesses
in the case. In spite of the ongoing lawsuit, Hessing and the two wit-
nesses were never transferred from Coggins' staff. Coggins continued
to maintain supervisory responsibility over them until his termination.

On May 24, 1995, Henderson met with Coggins about the evalua-
tions. During this meeting, Coggins asked Henderson if Henderson
had forwarded Coggins' May 18th memorandum up the chain-of-
command. Henderson responded that he had refused to send the mem-
orandum up the chain-of-command because the memorandum had
coffee stains on it and he believed that his superiors would think less
of him if he sent them a stained document. At this meeting, Hender-
son gave Coggins a memorandum dated the same day that relieved
Coggins of his responsibility to evaluate Hessing, the plaintiff in
Bessye Neal, but still ordered Coggins to rate the remaining staff
members, including the two witnesses in the harassment case, by the
close of business on June 1, 1995. Henderson then ordered Coggins
to accompany him to the office of Henderson's boss, Vincent Gib-
bons ("Gibbons"), a Caucasian and the Warden of the Central Facil-
ity.

At this second meeting, Coggins repeated his concerns to Gibbons.
Since no other member of Coggins' staff was a member of the pro-
tected class and since Henderson was already rating Hessing, Gibbons
ordered Coggins to complete the rest of the evaluations because in so
doing Coggins would not be violating any court order. Coggins still
refused to complete the evaluations.

During either this or a later meeting that day, Gibbons contacted
Mark Leavitt, another Caucasian, who was the Deputy Director of

                    3
Administration for the Department of Corrections and the liaison
between the Office of Corporation Counsel and the Department of
Corrections for the Bessye Neal case. Leavitt confirmed that neither
Hessing nor the two witnesses were members of the protected class
and that Coggins could rate all of them. Coggins still refused to com-
ply.

Later on May 24th, Coggins, accompanied by his wife Becky and
a union representative, returned to Gibbons' office for yet another
meeting with Gibbons. Although Coggins claims that he then agreed
to rate all of his subordinates, but would do so under "duress," Gib-
bons does not remember Coggins making this concession. Henderson
was not present at this meeting.

At or about the same time Coggins was meeting with Gibbons,
Henderson was in his own office writing a Request for Advance
Notice of Proposed Action, in which he recommended that Coggins
be fired for insubordination. Although this is the harshest penalty
available, it was well within Henderson's discretion to fire Coggins
under the District's personnel policy. See D.C. Personnel Regs. pt. I,
ch. 16, tbl. 1618.1(5) (1990). Henderson made this recommendation
on May 24th despite the fact that in his last memorandum to Coggins,
Henderson had given Coggins until June 1st, eight days later, to com-
plete the evaluations. Henderson also forwarded Coggins' May 18th
memorandum up the chain-of-command, coffee stains notwithstand-
ing.

Coggins claims that he suffered severe health problems as a result
of these meetings and the pressure placed upon him by Henderson.
On May 24th he sought medical treatment while on his way home
from work and was prescribed valium. He took the valium and
became ill. Coggins apparently experienced a harmful interaction
between the valium and other medication he was taking at the time.
He was subsequently hospitalized from May 24 through August 1995.
Coggins claims that this hospitalization prevented him from complet-
ing the evaluations by the June 1st deadline because by the time he
was released from the hospital, he had already been fired.

While Coggins was hospitalized, Henderson prepared and sent to
Coggins an Advance Notice of Proposed Action, in which Henderson

                    4
formally charged Coggins with insubordination. This Notice also
advised Coggins: (1) that Coggins had the right to respond to the
charge with any defenses available; (2) that any response should be
forwarded to the Disinterested Designee assigned to this action,
Regina Gilmore (an African-American); (3) that Gilmore would make
a recommendation to Bernard Braxton, the Deputy Director for Insti-
tutions and the Deciding Official assigned to this action; and (4) that
Coggins could obtain copies of the evidence upon which this charge
was based. Although Coggins received two copies of this Notice, he
did not file a written response.

In early August, the Disinterested Designee, an independent offi-
cial designated by regulation as an internal check on the disciplinary
process, agreed that, based upon the information made available to
her, Coggins was insubordinate. The Designee then recommended
that Coggins be punished with a reduction in rank and a 45-day sus-
pension without pay.

On August 14, 1995, the Deciding Official Braxton wrote a letter
informing Coggins that he would be fired for insubordination. Gib-
bons recused himself from these proceedings because of his personal
involvement in the two meetings. Although Braxton drafted the termi-
nation letter, it was ultimately reviewed and signed by another Cauca-
sian Warden Paul Krull ("Krull"). Later, the District reversed its
termination decision and reinstated Coggins, placing him on suspen-
sion.

II.

This Court reviews the district court's denial of a motion for judg-
ment as a matter of law under Rule 50(b) de novo . See Fed. R. Civ.
P. 50(b). If there is evidence upon which a jury could reasonably find
in favor of Coggins, this Court must affirm the final verdict. Further,
in reviewing the record, this Court is "not free to weigh the evidence
or to pass on the credibility of the witnesses" but instead must "view
the evidence most favorably to [Coggins] and give [Coggins] the ben-
efits of all reasonable inferences from the evidence." United States v.
Tobias, 899 F.2d 1375, 1378 (4th Cir. 1990) (citations omitted).

The parties do not dispute that before the disagreement that ulti-
mately led to his termination, Roy L. Coggins was an exemplary

                    5
employee. By all accounts, Chief Steward Coggins was responsible
for quickly transforming his dining hall, the largest in Lorton Facility,
from a substandard liability into an exemplary operation. His immedi-
ate supervisor, Acting Deputy Warden for Support Services Francis
J. Henderson, volunteered during cross-examination that Coggins'
previous job performance had been "outstanding." Examining the
record in the light most favorable to Coggins, there was enough evi-
dence for a reasonable jury to conclude that Henderson harbored
racial animus against Coggins. It is undisputed that Henderson made
the initial recommendation on May 24, 1995 which eventually
resulted in Coggins' termination on August 14, 1995.

The central issue in this appeal is the relationship between Hender-
son's alleged racial animus and the ultimate decision to terminate
Coggins. The key question is whether there was a nexus between (1)
the racial animus that allegedly motivated Henderson's initial recom-
mendation for termination; and (2) the ultimate rationale relied upon
by Henderson's superiors in actually terminating Coggins. Coggins
argues that because Henderson's superiors blindly accepted Hender-
son's racially-motivated recommendation, their ultimate decision was
motivated by racial bias. The District argues that regardless of
whether Henderson's initial recommendation was racially motivated,
the ultimate decision was made by independent, unbiased decision
makers who relied upon the legitimate, nondiscriminatory rationale
that the District's personnel policies authorize termination for insub-
ordination.

This Court has long recognized two methods of proving employ-
ment discrimination: the conventional approach and the judicially-
created, shifting burden-of-production scheme. See generally,
O'Connor v. Consolidated Coin Caterers, Corp., 56 F.3d 542, 545-46
(4th Cir. 1995) (stating two schemes of proof), rev'd on other
grounds, 517 U.S. 308 (1996); EEOC v. Clay Printing, Co., 955 F.2d
936, 940 (4th Cir. 1992) (stating that discrimination may be proven
"under ordinary standards of proof, by direct or indirect evidence rele-
vant to and sufficiently probative of the issue"); McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 800-06 (1973) (holding that because
employment discrimination is often difficult to prove, plaintiffs are
alternatively allowed to prove their case through a judicially-created
scheme); Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248,

                     6
252-56 (1981) (same). Under either scheme of proof, there is no evi-
dence in the record that proves that the ultimate decision makers who
terminated Coggins were motivated by racial animus.

A.

First, under the conventional approach, while there is ample direct
and circumstantial evidence that Henderson may have been motivated
by racial animus, there is simply no direct or circumstantial evidence
that the ultimate decision makers harbored racial animus against Cog-
gins. The fact that both Krull and Gibbons, first and third in Coggins'
chain-of-command, are both Caucasian makes any anti-Caucasian
bias unlikely.

Although one of the documents relied upon by these decision mak-
ers was Henderson's Request for Advance Notice of Proposed Action,
there is nothing discriminatory about the document. The facts alleged
therein are undisputed by both sides. All Henderson states in the
Request is that in his two meetings with Coggins on May 24, 1995
Coggins refused to rate his subordinates.

Even if we accept Coggins' claim that he later agreed to complete
the evaluations, Coggins appears to have waived this defense. Despite
receiving written notice twice of his right to present any applicable
defenses, Coggins did not raise this fact before his termination. His
Notice clearly stated, "If you do not wish to reply, a decision will be
made based on all of the available information of record."

Moreover, the District independently investigated and verified
Henderson's allegations and thereby purged any preexisting discrimi-
natory taint from the final decision. Unrebutted testimony refutes
Coggins' claim that the individuals who ultimately terminated him
merely "rubber stamped" Henderson's recommendation.

When questioned on cross-examination about Braxton's draft let-
ter, Krull stated that he carefully read over the draft letter, Hender-
son's two letters, the Disinterested Designee's report, and the Notice
previously mailed to Coggins before he personally decided to termi-
nate Coggins. Krull testified that if he had disagreed with the draft let-

                     7
ter, he would have held the letter and told Braxton that termination
was inappropriate.

Since Coggins did not offer any evidence to contradict Krull's tes-
timony or credibility, we accept that Krull fairly and impartially
ascertained the merit of Henderson's complaint. This inference is sup-
ported by the District's own personnel regulations. Although Coggins
was not charged with violating this specific provision of the District's
personnel code, there is a regulation in the District's personnel code
that appears to require Coggins' termination. Henderson wrote in his
first letter to Coggins that he had previously counseled Coggins that
"D.C. Personnel Regulation 1400.3, District Personnel Manual
(DPM) Chapter 14 . . . in part, assigns all heads of departments and
agencies the responsibility for assuring impartial, objective evalua-
tions of work performances of employees under their jurisdiction."
Accordingly, since Coggins was the head of food service for the Cen-
tral Facility, his evaluations were an assigned duty and responsibility.
The District's regulations give no discretion for"[r]efusal to carry out
assigned duties and responsibilities." Even if it is a first offense, the
only available punishment is "[r]emoval." See D.C. Personnel Regs.
pt. I, ch. 16, tbl. 1618.1(5)(c) (1990).

B.

Second, under the judicially created scheme of proof, although
Coggins may have been able to establish a prima facie case of dis-
crimination, he was unable to rebut the District's legitimate, nondis-
criminatory reason for his termination, namely that Coggins was
insubordinate and such insubordination cannot be tolerated in the
tense, paramilitary environment of a prison.

Warden Krull testified that even though the Disinterested Designee
did not recommend termination, Krull decided to disregard the Desig-
nee's recommendation and to terminate Coggins because the special
circumstances of a prison made insubordination more dangerous than
in other employment contexts. Lorton Facility is run as a paramilitary
organization where subordinates must follow the lawful orders of
superiors without question. As Krull stated, "You can't run a prison
when people don't do what they're told to do."

                     8
Since the trial proceeded to completion, we need not reexamine the
entire prima facie case but rather may focus upon the "specific proofs
and rebuttals of discriminatory motivation the parties have intro-
duced." Gibson v. Old Town Trolley Tours of Washington, D.C., Inc.,
No. 97-2044, 1998 WL 786693, at *2, 1998 U.S. App. LEXIS 28389,
at *5 (4th Cir. Nov. 12, 1998), quoting St. Mary's Honor Ctr. v.
Hicks, 509 U.S. 502, 516 (1993).

When denying the District's motion for judgment as a matter of
law, the district court erred in ruling that a jury could have reasonably
found the District's proferred rationale for termination was pretextual.
The district court believed the District's insubordination rationale
could be considered pretextual in two ways: (1) that the District erro-
neously relied upon both Henderson's biased, misleading factual
recounting of events and Henderson's unfounded initial charge of
insubordination to terminate Coggins and (2) that the jury could have
found that "fairly construed, the situation really didn't amount as
much to insubordination as to an employee who didn't want to do
something that he thought was contrary to law, and officials who were
too impatient to deal with him and to deal with his concerns, however
valid or invalid they were." Transcript, Volume #7, at 26, Coggins v.
District of Columbia, No. CIVA.96-1966-A (D.D.C. July 25, 1997).

Both reasons fail to demonstrate that the District's insubordination
charge was pretextual. First, as discussed above, none of the facts
related in Henderson's two letters are disputed and any discriminatory
taint was subsequently purged by the District's independent inquiry.
The second reason at best appears to dispute the sound judgment or
fair business practices of the District. Since the District subsequently
reinstated Coggins, this argument may have some merit to it. Never-
theless, this Court is not concerned with judging the District's busi-
ness or administrative acumen. The sole issue before us is whether
Coggins' termination was motivated by racial animus and we have
found no evidence to support that premise.

III.

The right to a jury trial is a fundamental right and no action affects
this right more than the reversal of a jury verdict. See Neely v. Martin
K. Eby Constr. Co., Inc., 386 U.S. 317, 322 (1967) (there is "no

                     9
greater restriction on the province of the jury"). In certain cases, how-
ever, reversal is warranted. On these facts, there simply was no nexus
between Henderson's allegedly discriminatory conduct and Coggins'
termination. Finding no evidence of racial animus in the actions of the
ultimate decision makers, we reverse the jury verdict and remand to
the district court for the entry of judgment as a matter of law for the
District.

REVERSED AND REMANDED

                    10